Citation Nr: 0831604	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-01 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the character of the appellant's discharge precludes 
VA benefits.  




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  The appellant was absent without leave (AWOL) for a 
period of 2,328 days and received an other than honorable 
discharge.  

2.  The appellant's discharge was the result of willful and 
persistent misconduct and is considered to have been issued 
under dishonorable conditions.

3.  The appellant was sane at the time of his commission of 
the offenses which established the pattern of misconduct. 

 
CONCLUSION OF LAW

The appellant's character of discharge from his period of 
service is a bar to VA benefits, including health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code.  38 U.S.C.A. §§ 101(2), 5107, 5303(b) 
(West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354, 3.360 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in letters dated in 
November 2005 and March 2006, the RO advised the claimant of 
the information necessary to substantiate the claim at issue.  
He was also informed of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the appellant in the development 
of the claim.  VA has obtained the military records pertinent 
to his discharge and neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Pursuant to applicable law and regulation, where a former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation is not payable 
unless the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  A discharge or 
release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits, unless 
it is found that the person was insane at the time of 
committing the offense causing such discharge or release, or 
unless otherwise specifically provided.  Benefits are not 
payable where the former service member was discharged or 
released by reason of a discharge under other than honorable 
conditions issued as a result of an absence without official 
leave (AWOL) for a continuous period of at least 180 days.  
38 C.F.R. § 3.12(c)(6).  However, this bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.

A discharge or release because of willful or persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 U.S.C.A. §§ 
501, 5303; 38 C.F.R. § 3.12.   

With respect to benefits authorized by Chapter 17 of the 
Title 38 of the United States Code, these may not be 
furnished for any disability incurred or aggravated during a 
period of service when one of the bars listed in 38 C.F.R. § 
3.12(c) applies. 38 C.F.R. § 3.360(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R.§ 3.354(a).  This regulation 
provides for three circumstances which the United States 
Court of Appeals for Veterans Claims (noting the "obvious 
drafting defects" of the regulation) indicated should be 
modified by applying the phrase "due to a disease." Zang v. 
Brown, 8 Vet. App. 246, 252-53 (1995).  When the question is 
whether an individual was insane at the time of an offense 
leading to his court-martial or discharge, the rating agency 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition of 
paragraph (a).  38 C.F.R. § 3.354(b).

The General Counsel of VA, in May 1997, discussed the 
intended parameters of the types of behavior which were 
defined as insanity in 38 C.F.R.§ 3.354(a).  It was indicated 
that behavior involving a minor episode or episodes of 
disorderly conduct or eccentricity did not fall within the 
definition of insanity in that regulation.  It was further 
indicated that a determination of the extent to which an 
individual's behavior must deviate from his normal method of 
behavior could best be resolved by adjudicative personnel on 
a case-by-case basis in light of the authorities defining the 
scope of the term insanity.  It was stated that the phrase 
"interferes with the peace of society" in the regulation 
referred to behavior which disrupted the legal order of 
society.  It was stated that the term "become antisocial" 
in the regulation referred to the development of behavior 
which was hostile or harmful to others in a manner which 
deviated sharply from the social norm and which was not 
attributable to a personality disorder.  It was indicated 
that the reference in the regulation to "accepted standards 
of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  It 
was stated that the regulatory reference to "social customs 
of the community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  VAOPGCPREC 20-97 (May 22, 1997).

Records from the appellant's military service indicate that 
was found to be AWOL, beginning on February 17, 1968, for a 
period of 2,328 days and received an other than honorable 
discharge.  The appellant did receive an honorable discharge 
for service rendered from February 26, 1965, to August 21, 
1967.  He reenlisted on August 22, 1967, for a period of six 
years.  However, the veteran's period of AWOL began prior to 
the end of his original three year enlistment, which would 
have terminated on February 26, 1968, and an April 2006 
Administration Decision by the RO found that the period of 
service from February 26, 1965, through July 24, 1974, should 
be considered as one period of service for VA purposes.  This 
decision is in accord with 38 C.F.R. § 3.13.  Under this 
regulation, with exceptions not applicable to the case at 
bar, entitlement to benefits is determined by the character 
of discharge at completion of unbroken service, i.e., where a 
conditional discharge was issued, the entire period of 
service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of active service.  See 38 C.F.R. § 3.13(b) 
(2007).  A discharge to reenlist during the Vietnam Era is a 
conditional discharge if it was issued, as in the instant 
case, prior to the date the person was eligible for discharge 
under the length of service system.  38 C.F.R. § 3.13(a) 
(2007).  As such, and given the veteran's unbroken service 
following his conditional discharge, the RO was correct to 
find that that the veteran's service from February 26, 1995, 
to July 24, 1974, is one period of service for VA benefits 
purposes.   

As set forth above and pursuant to 38 C.F.R. § 3.12(c)(6), 
benefits are not payable where a former service member, such 
as the appellant in the instant case, was discharged under 
other than honorable conditions issued as a result of an AWOL 
period of at least 180 days.  Thus, the appellant is not 
eligible for VA benefits, to include health care benefits 
authorized by Chapter 17 of title 38 U.S. Code.  38 C.F.R. § 
3.360(b).

In making these determinations, the Board is aware of the 
provisions concerning insanity and compelling circumstances 
as bases for concluding a bar to benefits should not be 
imposed.  The appellant submitted a statement in April 2006 
indicating that he was AWOL because he did not want to return 
to Vietnam, and reported that he was particularly bothered 
about memories of his best friend being killed while trying 
to save him during his first tour in Vietnam.  He also 
expressed dissatisfaction with the Military Occupational 
Specialty to which he was assigned at the time.  While the 
Board is not unsympathetic to the concerns of the appellant, 
there is no evidence of any compelling circumstances in the 
appellant's case to warrant a prolonged unauthorized absence 
from duty.  There has otherwise been no finding that the 
appellant was insane at the time he was AWOL, nor is there 
any evidence of record to support such a conclusion.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert, supra.  
 

ORDER

The appellant's discharge precludes VA benefits, and the 
appeal is denied. 


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


